              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:19-cv-00082-MR-WCM


DELTA WALSH,                        )
                                    )
                       Plaintiff,   )
                                    )
        vs.                         )           ORDER
                                    )
FORREST GILLIAM, County             )
Manager for Madison County, in his )
individual and official capacities, )
et al.,                             )
                                    )
                       Defendants.  )
_______________________________ )


      THIS MATTER is before the Court on Defendant Joshua Burchfield’s

Pre-Answer Motion to Dismiss Plaintiff’s Second Amended Complaint [Doc.

61] and the Magistrate Judge’s Memorandum and Recommendation [Doc.

65] regarding the disposition of that motion.

      Pursuant to 28 U.S.C. § 636(b) and the Standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s Motion to Dismiss and

to submit a recommendation for its disposition.

      On November 13, 2020, the Magistrate Judge issued a Memorandum

and Recommendation, recommending that the Defendant’s Motion to


     Case 1:19-cv-00082-MR-WCM Document 66 Filed 12/07/20 Page 1 of 3
Dismiss be denied. [Doc. 65]. The parties were advised that any objections

to the Magistrate Judge’s Memorandum and Recommendation were to be

filed in writing within fourteen (14) days of service. The deadline for filing

objections has now passed, and none of the parties has filed any objections

to the Memorandum and Recommendation.

      After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law. Accordingly, the Court

hereby accepts the Magistrate Judge’s recommendations that Defendant

Burchfield’s Motion to Dismiss should be denied; that this matter should be

referred to the Pro Se Settlement Assistance Program; and that the

remaining Defendants Gosnell and Burchfield should each file an answer to

the Second Amended Complaint.

      Accordingly, IT IS, THEREFORE, ORDERED that the Memorandum

and Recommendation of the Magistrate Judge [Doc. 65] is ACCEPTED, and

Defendant Joshua Burchfield’s Pre-Answer Motion to Dismiss Plaintiff’s

Second Amended Complaint [Doc. 61] is DENIED.




                                      2



     Case 1:19-cv-00082-MR-WCM Document 66 Filed 12/07/20 Page 2 of 3
     IT IS FURTHER ORDERED that this case is hereby REFERRED to

the Pro Se Settlement Assistance Program, pursuant to the Plaintiff’s

previous opt in request.

     IT IS FURTHER ORDERED that, within fourteen (14) days of the entry

of this Order, both Defendants Gosnell and Burchfield shall file an answer to

the remaining claims pending against them, respectively, as such claims

appear in Plaintiff’s Second Amended Complaint.

     IT IS SO ORDERED.Signed: December 7, 2020




                                      3



     Case 1:19-cv-00082-MR-WCM Document 66 Filed 12/07/20 Page 3 of 3
